Name: Commission Implementing Regulation (EU) 2017/2273 of 8 December 2017 amending Regulation (EC) No 889/2008 laying down detailed rules for the implementation of Council Regulation (EC) No 834/2007 on organic production and labelling of organic products with regard to organic production, labelling and control (Text with EEA relevance. )
 Type: Implementing Regulation
 Subject Matter: cultivation of agricultural land;  processed agricultural produce;  animal product;  agricultural activity;  foodstuff;  agricultural policy;  farming systems
 Date Published: nan

 9.12.2017 EN Official Journal of the European Union L 326/42 COMMISSION IMPLEMENTING REGULATION (EU) 2017/2273 of 8 December 2017 amending Regulation (EC) No 889/2008 laying down detailed rules for the implementation of Council Regulation (EC) No 834/2007 on organic production and labelling of organic products with regard to organic production, labelling and control (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 834/2007 of 28 June 2007 on organic production and labelling of organic products and repealing Regulation (EEC) No 2092/91 (1), and in particular Article 22(1) thereof, Whereas: (1) Article 42 of Commission Regulation (EC) No 889/2008 (2) as amended by Commission Implementing Regulation (EU) No 836/2014 (3), allows exceptionally, until 31 December 2017, under certain conditions and when organic reared pullets are not available, for non-organically reared pullets for egg production of not more than 18 weeks to be brought into an organic livestock unit. (2) Production of organically reared pullets for egg production has not been available in sufficient quality and quantity on the Union market to meet the needs of laying hen farmers. In order to allow more time to develop the production of organic pullets for egg production, the period of application of the exceptional production rules for using non-organically reared pullets for egg production of not more than 18 weeks should be extended until 31 December 2018. (3) Article 43 of Regulation (EC) No 889/2008 as amended by Implementing Regulation (EU) No 836/2014 allows exceptionally, for calendar years 2015, 2016 and 2017, for a maximum of 5 % of non-organic protein feed to be used for porcine and poultry species. (4) Organic protein supply has not been available in sufficient quality and quantity on the Union market to meet the nutritional requirements of pigs and poultry raised on organic farms. The production of organic protein crops is still lagging behind demand. It is therefore appropriate to extend the period of the exceptional possibility of using a limited proportion of non-organic protein feed until 31 December 2018. (5) Regulation (EC) No 889/2008 should therefore be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Committee on Organic Production, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 889/2008 is amended as follows: (1) In Article 42(b), the date 31 December 2017 is replaced by the date 31 December 2018. (2) In Article 43, the second subparagraph is replaced by the following: The maximum percentage of non-organic protein feed authorised per period of 12 months for those species shall be 5 % for calendar year 2018. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2018. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 December 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 189, 20.7.2007, p. 1. (2) Commission Regulation (EC) No 889/2008 of 5 September 2008 laying down detailed rules for the implementation of Council Regulation (EC) No 834/2007 on organic production and labelling of organic products with regard to organic production, labelling and control (OJ L 250, 18.9.2008, p. 1). (3) Commission Implementing Regulation (EU) No 836/2014 of 31 July 2014 amending Regulation (EC) No 889/2008 laying down detailed rules for the implementation of Council Regulation (EC) No 834/2007 on organic production and labelling of organic products with regard to organic production, labelling and control (OJ L 230, 1.8.2014, p. 10).